Citation Nr: 0814550	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, to include service in the Republic of Vietnam from 
March 1965 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denying the veteran's 
application to reopen his claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
connection with this appeal, the veteran was afforded a 
hearing before the Board, sitting at the RO, in January 2008, 
a transcript of which is of record.  At this hearing, the 
veteran submitted additional documentary evidence without a 
waiver for its initial consideration by the RO.  This matter 
is addressed in the remand below.  In addition, the hearing 
record was left open for a period of 60 days, ending March 
31, 2008, in order to submit any additional evidence, but 
none was received during the relevant time period.  

The Board herein addresses only the question of whether the 
veteran's claim may be reopened and the Board finds in favor 
of the veteran on that matter.  The remaining question of 
whether service connection for PTSD is warranted, based on 
his reopened claim, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The claims folder of the veteran was lost or mislaid by 
the RO and a rebuilt claims folder has been established by 
the RO.  

2.  Service connection for PTSD was most recently denied by 
VA in a rating decision of November 2002, notice of which was 
furnished to the veteran in December 2002; an appeal of that 
determination was initiated in January 2003, and following 
the issuance of a statement of the case in August 2003, such 
appeal was not thereafter timely perfected.  

3.  Evidence received by VA since entry of the most recent 
final denial of the veteran's claim of entitlement to service 
connection for PTSD was not previously before agency decision 
makers, relates to an unestablished fact, is neither 
cumulative nor redundant of prior evidence, and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The November 2002 decision of the RO, denying service 
connection for PTSD, is final; new and material evidence has 
been received to reopen such claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts, 
including the specific notice requirements pertaining to 
claims to reopen, as set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board herein addresses only 
the question of the newness and materiality of the evidence 
submitted to reopen the claim in question and, to that extent 
alone, finds in favor of the veteran, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In this instance, the veteran's original claims folder has 
been lost or mislaid by the RO and the veteran obviously 
bears no responsibility for its unavailability.  There are 
indications within the current claims folder, as rebuilt by 
the RO, that prior claims for service connection for PTSD may 
have been made and denied by the RO; however, the records on 
file confirm only a single prior denial effectuated by the RO 
in December 2002.  At that time, it was conceded by the RO 
that there was a diagnosis of PTSD, but it was determined 
that there was no indication that the veteran engaged in 
combat or that there was otherwise supporting evidence of a 
stressor leading to the onset of PTSD.  Notice of the denial 
was furnished to the veteran in December 2002 and, in January 
2003, he initiated an appeal by his submission of a notice of 
disagreement.  Following the issuance of a statement of the 
case in August 2003, he did not perfect his appeal by filing 
a VA Form 9 or substantive appeal and, as such, the November 
2002 was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200, 20.1103.  

Given the finality of the most recent denial in November 
2002, as set forth above, the question at this juncture is 
whether new and material evidence has been presented in 
connection with his June 2004 attempt to reopen the 
previously denied claim.  Ordinarily, this would necessitate 
a review of the evidence submitted prior to and subsequent to 
the most recent, final denial.  However, in this instance, 
notice is taken by the Board that the record includes the 
veteran's sworn testimony offered at the Board hearing in 
January 2008, the credibility of which must be presumed for 
the limited purpose of this inquiry per Justus v. Principi, 3 
Vet. App. 510 (1992), as to the existence of two separate 
incidents occurring in Vietnam, either of which could 
potentially be a stressor for the post-service development of 
PTSD.  One entails the March 1965 bombing of the American 
embassy in Saigon in close proximity of the veteran and his 
witnessing of the immediate aftermath of that bombing.  The 
other involves his account of the killing of a Vietnamese 
child when he or she was run over by a vehicle in which the 
veteran was riding.  Based on the loss of the claims folder, 
it is not shown that the veteran's account of his stressors 
has been set forth prior to November 2002 determination and 
there is no indication within the November 2002 determination 
or the evidence considered in connection therewith included 
the claimed stressors set forth by the veteran at the January 
2008 hearing before the Board.  

On the basis of the foregoing, it is concluded that the noted 
evidence regarding stressors was not previously before agency 
decision makers, it relates to an unestablished fact, it is 
neither cumulative nor redundant of prior evidence 
particularly in light of the loss of the original claims 
folder, and raises a reasonable possibility of substantiating 
the veteran's claim for PTSD.  As such, it is determined that 
new and material evidence has been presented to reopen 
previously denied claim for service connection for PTSD.  To 
that extent, alone, the benefit sought on appeal is granted, 
and the reopened claim is addressed in the REMAND portion of 
this document that follows.
ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD; the benefit sought on appeal is granted to this 
extent only.


REMAND

The veteran contends, in essence, that he has PTSD due to 
combat duty or in-service stressors.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
If the claimed stressor is not combat-related, the veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed; the Board can 
reject favorable medical evidence as to stressor sufficiency 
only on the basis of independent medical evidence, 
accompanied by an adequate statement of reasons or bases, and 
only after first seeking clarification of an incomplete 
examination report (whether or not such clarification is 
actually provided by the original examiner) pursuant to 
applicable VA regulatory provisions.  Id. at 142-144.

The veteran has alleged two in-service stressors during the 
course of the appeal relating to his June 2004 claim to 
reopen.  Previous allegations relating to his stressors have 
entailed what the veteran described as "combat situations."  
The RO did not formally determine whether the veteran engaged 
in combat with the enemy, nor did it make any attempt at 
stressor verification, to include contact with the United 
States Armed Services Center for Unit Records Research, since 
renamed the U.S. Army and Joint Services Records Research 
Center (USAJSRRC).  The veteran seeks assistance from VA in 
facilitating the conduct of stressor verification efforts.  

With respect to the alleged witnessing of the death of a 
Vietnamese child, the Board notes that anecdotal experiences 
of this type simply cannot be verified independently.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2007); see also Cohen v. Brown, 10 
Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable. In order to be 
researched, incidents must be reported and documented.").  
However, his allegation of being in the vicinity of the 
bombing of the American Embassy is potentially verifiable.  
It is pertinent to note that the United States Court of 
Appeals for Veterans Claims held in Pentecost v. Principi, 16 
Vet. App. 124 (2002), that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary. See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  It is not clear from the 
record where the veteran's location was at the time of the 
bombing of the American Embassy but as it is certainly 
possible that date of the incident in question and his 
location at that time can be verified, additional development 
on this matter is warranted. 

The Board also finds that, if combat duty or a claimed in-
service stressor is verified, there is a duty to provide the 
veteran with a psychiatric examination to determine if he 
meets the diagnostic criteria for PTSD and, if so, whether it 
is linked to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.304(f), 4.125; Zarycki, supra; Dizolgio, 
supra; Cohen, supra.  

As noted in the introduction to the above decision, at a 
Board hearing in January 2008, the veteran submitted 
additional documentary evidence and he has not waived his 
right to preliminary review of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2007).  As such, the RO must consider 
the additional evidence received, in the first instance, in 
adjudicating the veteran's claim. 

Finally, there is indication that there are relevant private 
and VA medical and psychiatric records that are not in the 
claims file.  This additional evidence must be secured and 
associated with the record.  38 C.F.R. § 3.159(c)(1)(2) 
(2007).
Accordingly, this case is REMANDED for the following actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence still needed to substantiate his 
reopened claim of entitlement to service 
connection for PTSD.  Such notice should 
also provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  By separate correspondence, the 
veteran should be asked to provide 
identifying data, including names and 
addresses and the approximate dates of 
examination or treatment, of all medical 
providers or facilities from whom he 
sought medical and/or psychiatric 
assistance for all psychiatric disorders 
from the time of his discharge from 
service until the present.  Notice is 
taken that at his recent hearing before 
the Board he indicated that treatment had 
been received at Charity Hospital, 
Mandeville Hospital, and Coliseum House, 
but there are no records of that 
treatment in the veteran's rebuilt claims 
folder.  

Upon receipt of the necessary identifying 
data, the AMC should contact each 
specified facility for the purpose of 
obtaining all pertinent examination and 
treatment records.  Once obtained, such 
records should be made a part of the 
claims folder.  

3.  All VA medical examination and 
psychiatric treatment reports, not 
already of record, which pertain to the 
veteran's claimed PTSD or other 
psychiatric disorders, including those 
compiled since his discharge from service 
in June 1967, should be obtained for 
inclusion in his rebuilt claims folder.

4.  The veteran must be contacted in 
writing by separate letter and afforded 
one last opportunity to provide any 
additional information regarding the who, 
what, when, where, and how as to (a) each 
of his claimed inservice engagements in 
combat with the enemy and (b) those 
claimed inservice stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

5.  The RO/AMC should request morning 
reports from the National Personnel 
Records Center (NPRC) with respect to any 
and all periods in which the veteran has 
previously indicated he was engaged in 
combat with the enemy or was otherwise 
subject to an in-service stressor 
reportedly leading to the onset of his 
PTSD.  Once obtained, such morning 
reports must be associated with the 
veteran's claims folder.  If additional 
information from the veteran is found by 
the NPRC to be needed to obtain pertinent 
morning reports, such information must be 
sought by the AMC/RO from the veteran and 
if he does not then respond, no further 
input from the NPRC need be sought.

6.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in preceding paragraph 
Number 4, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary, as to 
whether the veteran engaged in combat 
with the enemy during his period of 
active duty.  Notice to the veteran of 
the determination entered and affording 
him a reasonable period to respond should 
follow.

7.  Thereafter, the AMC/RO must prepare a 
written summary of all the stressors 
claimed by the veteran to have led to the 
onset of his PTSD using any and all 
information regarding the veteran's 
claimed stressor(s), to include 
witnessing the bombing of the American 
Embassy in Vietnam.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the 
USAJSRRC with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  If additional information 
from the veteran is found by the USAJSRRC 
to be needed to conduct meaningful 
research, such information must be sought 
by the AMC/RO from the veteran.  If the 
veteran does not then respond, no further 
input from the USAJSRRC need be sought.

8.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

9.  If and only if the RO verifies combat 
duty or one of the claimed in-service 
stressors, the veteran must be afforded a 
VA psychiatric examination to determine 
if he meets the diagnostic criteria for 
PTSD and, if so, whether such is linked 
to a verified in-service stressor.  The 
RO/AMC should inform the psychiatrist of 
the verified in-service stressor(s) and 
forward the claims folder to that 
psychiatrist for his/her review.  The 
psychiatric evaluation should then 
undertake a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner should then offer an opinion 
addressing the following question:

a)	Does the veteran meet the 
diagnostic criteria for 
PTSD, as defined by the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  
b)	If the answer to (a) is in 
the affirmative, is it at 
least as likely as not (50 
percent or greater degree of 
probability) that the 
veteran's PTSD is causally 
linked to any verified in-
service stressor(s)?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.  

10.  Lastly, the AMC/RO should prepare a 
rating decision and adjudicate the 
veteran's reopened claim for service 
connection for PTSD on a de novo basis, 
considering all of the pertinent evidence 
on file, including that submitted at the 
Board hearing in January 2008, and all 
governing legal authority, inclusive of 
38 C.F.R. 3.304(f) (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.





The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


